Title: To James Madison from St. George Tucker, 8 July 1812
From: Tucker, St. George
To: Madison, James


Sir,
Williamsburg July 8. 1812.
I consider myself as performing a duty to my Country in addressing this Letter to you. I confide it to yourself, exclusively.
I happened to be on board the Hampton passage boat on the 22d. of June, when a Gentleman, since discovered to be a British Officer, was arrested.
I saw that Gentleman, immediately upon entering the Cabin of the Boat, open a portable writing Desk, which had been previously brought on board, and deposit therein several Letters, apparently containing enclosures. He likewise deposited therein several handsful of Silver which he brought on board loose in his coat pocket. There was also an appearance of hurry, and agitation about him.
These Circumstances added to his appearing not to be a native of America had excited some suspicion in my Mind, that his Intention was to get a boat at Hampton to take him on board a british frigate which had been seen near Cape Henry, a day or two before, in order to communicate the Act of Congress declaring War against G. Britain, which had been that morning only recieved at Norfolk; and of which, I have since heard, he had a Copy in his pocket, although I could not obtain a sight of it, before I went on board the boat, two or three minutes, only, before him.
I have never ’till this morning heard what was done, or rather, what was not done, in respect to him. But I have this morning heard that although for some days his papers were kept safe, yet for Want of Orders, his Keys had been delivered to him.
As his arrest, as I have understood, was made in Consequence of an application from Col. Smith, the Collector at Norfolk, that Gentleman if requested, will I presume be able to give you a full and minute detail of every thing that was done, or not done, on the Occasion.
I shall offer no Apology to you, Sir, for a Communication the object of which is the Welfare of our Common Country, over whose Counsels the public voice has called you to preside.
I forgot to add in its proper place, that I have been told this Gentleman arrived in Norfolk from Newyork, only three days before that on which he was arrested. And that he was heard to say the Evening before, that he should remain in Norfolk until Col: Hamilton the British Consul should take his Departure. Whether these Circumstances might not have rendered an Examination of his papers proper, is a question I shall not undertake to offer an opinion upon. I am very respectfully, Sir, Your most obedt. Servt.
St: G: Tucker
